Citation Nr: 0900449	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  94-10 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of right hand injury, to include the index, 
long, ring, and little fingers.

2.  Entitlement to an initial rating in excess of 10 percent 
for tender scar, distal aspect of the right index finger.

3.  Entitlement to service connection for laceration of the 
right hand involving the long, ring, and little fingers.

4.  Entitlement to special monthly compensation (SMC) based 
on the loss of use of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from February 1978 to October 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

With respect to the increased rating claims, since the 
veteran disagreed with the original rating assigned for his 
right hand injury, the Board finds that it will be necessary 
to consider entitlement to increased ratings from the 
original grant of service connection, effective from October 
16, 1990.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The record further reflects that while the RO issued a 
statement of the case with respect to the veteran's claim for 
an effective date prior to February 13, 1997 for the grant of 
a total disability rating based on individual 
unemployability, there is no indication that the veteran 
filed a timely substantive appeal as to this claim.  Thus, 
this matter is not a subject for current appellate 
consideration.





FINDINGS OF FACT

1.  The veteran's residuals of right hand injury, to include 
the index, long, ring, and little fingers are manifested by 
symptoms that do not approximate more than pain of the index, 
long, ring, and little finger with use and some decrease in 
sensation in the tips of the fingers; none of the fingers is 
ankylosed.

2.  The veteran's tender scar, distal aspect of the right 
index finger is manifested by not more than a well-healed one 
inch scar on the distal interphalangeal joint of the right 
index finger.

3.  The acts of grasping, manipulation, etc. of the right 
hand would not be equally served by an amputation stump at a 
site of election below the elbow with use of a suitable 
prosthetic appliance.

4.  There are no lacerations of the right hand involving the 
long, ring, and little fingers that have been related to 
active service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for residuals of residuals of right hand injury, to 
include the index, long, ring, and little fingers, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5219-5230 
(in effect before and after August 26, 2002).  

2.  The criteria for an initial evaluation in excess of 10 
percent for tender scar, distal aspect of the right index 
finger have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.118, Diagnostic Codes 7801, 7804 
(in effect before and after August 2002).

3.  The criteria for special monthly compensation based on 
loss of use of the right hand have not been met.  38 U.S.C.A. 
§ 1114(k) (West 2002); 38 C.F.R. § 3.350 (2008).

4.  Lacerations of the right hand involving the long, ring, 
and little fingers were not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The veteran's claims for initial evaluations in excess of 20 
percent for residuals of right hand injury, to include the 
index, long, ring, and little fingers, and in excess of 10 
percent for tender scar, distal aspect of the right index 
finger, to include a more recent claim for SMC based on the 
loss of use of the right hand, arise from his disagreement 
with the initial evaluations following the grant of service 
connection.  It has been held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the claim for service connection for 
lacerations of the right hand involving the long, ring, and 
little fingers, proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Here, May 2001 and March 2002 letters advised the veteran of 
the evidence necessary to substantiate his claims for service 
connection, and the respective obligations of the veteran and 
the VA in obtaining that evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  His claim for service connection 
for lacerations of the right hand involving the long, ring, 
and little fingers and other claims were thereafter denied in 
a rating decision in October 2002.  A similar notice was also 
provided in July 2005 and notice on the issues of 
establishing a disability rating and effective date of award 
was provided in March 2008.  

Next, VA has a duty to assist the veteran in the development 
of all of the claims.  This duty includes assisting him in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service medical records are associated with the claims 
folder, as are post-service VA and private medical 
examination reports and treatment records.  The veteran was 
also afforded multiple VA examinations to substantiate his 
increased rating claims and neither the veteran nor his 
representative has argued that the most recent VA 
examinations are inadequate for rating purposes or otherwise 
deficient.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  The Board finds that as a result of the lack 
of contemporaneous evidence of in-service lacerations to the 
right long, ring, and little fingers, remand for an 
examination and etiological opinion as to this claim is not 
warranted.  38 C.F.R. § 3.159(c)(4)(B) and (C) (2008).

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Entitlement to initial Ratings in excess of 20 percent 
for Residuals of Right Hand Injury, to include the Index, 
Long, Ring, and Little Fingers, and in excess of 10 percent 
for Tender Scar, Distal Aspect of the Right Index Finger, SMC 
for Loss of Use of the Right Hand, and Service Connection for 
Lacerations of the Right Hand involving the Long, Ring, and 
Little Fingers

Service medical records reflect that in early December 1981, 
the veteran reported that he closed a door on his right hand 
the previous day and reinjured his hand in the morning.  
Examination revealed swelling over the dorsum of the right 
hand and exquisite tenderness over the second and third 
metacarpals and radial aspect of the wrist.  X-rays revealed 
a fracture through the mid shaft and head of the second 
metacarpal.  Approximately nine days later, it was noted that 
the veteran had no complaints related to his fractured second 
metacarpal and x-rays revealed excellent position and 
alignment.  In early January 1981, the veteran complained of 
mild tenderness over the fracture site.  In February 1982, it 
was noted that the veteran had hit his right hand and that he 
complained of swelling.  The diagnosis was contusion and 
reinjury to the fractured metacarpal.  Approximately ten days 
later, the veteran continued to complain of tenderness over 
the fracture site.  An entry from June 1984 reflects that the 
veteran injured the fifth digit of the right hand.  The 
assessment was dislocation by history and the finger was 
splinted.  In March 1987, the veteran sustained injury to the 
third and fourth fingers of his left hand, which had 
reportedly gotten caught in a track door the previous day.  

An entry from May 1990 reflects that the veteran was 6 months 
status post crush injury to his right hand.  The veteran 
related that the right hand was fractured and tendons were 
involved.  He was reportedly treated at a private medical 
facility but no records were provided.  Physical examination 
revealed a healed laceration over the distal interphalangeal 
joint on the volar surface of the right index finger with a 
thick scar and cortical thickening on the dorsum of the right 
second metacarpal shaft.  An entry from June 1990 indicates 
that the veteran had swollen joints of the right hand and 
index finger that were reportedly broken in a car accident.  

Service connection for residual fractures of the index finger 
of the right hand with tender scar was originally established 
by a March 1991 rating decision, effective from October 16, 
1990.  VA examination of the right major hand in January 1991 
revealed that the veteran reported that he broke the hand 
twice, once when it was smashed on a truck.  He stated that 
it was casted twice, once in 1981 and again in 1982.  
Physical examination at this time revealed full range of 
motion but some slight loss of strength.  The right index 
finger was tender, with a scar on its tip, measuring one inch 
vertically.  X-rays of the right hand revealed slight 
cortical thickening of the shaft of the second metacarpal 
bone consistent with old healed fracture.  The right hand was 
otherwise normal.  The overall diagnosis included residual 
fracture of the right hand times 2.  

The March 1991 rating decision assigned a 10 percent rating 
for residual fractures of the right index finger with tender 
scar, effective from October 16, 1990.

In a May 1991 statement, the veteran reported that his right 
hand was injured five times during service, resulting in the 
breaking of his little finger, ring finger, middle finger, 
and crushing of the index finger.  

VA orthopedic examination in August 1992 revealed that the 
veteran complained of pain in the right hand.  There was also 
diminished sensation of the right forefinger.  The distal two 
joints were flexed and fixed, and could not be extended.  
August 1992 x-rays of the right hand revealed no evidence of 
fracture.  The diagnosis included loss of motion of the 
distal two phalanges of the right index finger.  No extension 
was noted on the right index finger.  

At the veteran's hearing at the RO in March 1994, the veteran 
testified that the top of his right index finger was very 
sensitive and painful (transcript (T.) at p. 7).  

A private operative record from July 1995 reflects that the 
veteran underwent surgery at this time as a result of 
lacerations to the right hand that resulted when the veteran 
fell on a machete on July 19, 1995.  The postoperative 
diagnosis was laceration to right middle finger flexor 
digitorum profundus tendon (zone II) and transection of right 
middle finger radial digital artery and nerve, and 
transection of the volar plate distal interphalangeal joint, 
right middle finger.

Medical records from January 1996 reflect that the veteran 
fell once again, landing on his right hand and injuring the 
ring and middle fingers.  He noted a previous injury to the 
ring and middle fingers with lacerations of the tendon and 
nerve.  Private x-rays from January 1996 revealed no evidence 
of obvious fracture or dislocation involving the third or 
fourth digits of the right hand.  The veteran was unable to 
straighten out the third digit of the right hand.  The 
overall diagnosis was acute sprain, right ring and middle 
fingers.

SSA records from reflect that the veteran reported "new" 
work-related injury of having his right hand fingers cut off 
and reattached.  

A private medical record from May 1996 reflects that the 
veteran reported worsening pain in the right hand area.  It 
was noted that he had a history of having a partial 
amputation to the three fingers of the right hand, and this 
was back in October or ten months ago.  Examination revealed 
no edema or tenderness.  

VA x-rays of the right hand in May 1996 were normal.

VA hand, thumb, and fingers examination in April 1997 
revealed that the veteran reported that his hand had been 
broken five times.  The examiner noted that the record 
indicated that the veteran initially sustained a fracture of 
the right second metacarpal when he got his hand caught in a 
door.  Thereafter, the veteran had a contusion and reinjury 
in February 1982, apparently without repeat fracture.  He 
also dislocated the proximal interphalangeal joint of the 
right fifth finger in June of 1984 and by the veteran's 
history, the veteran sustained a crush injury to the tips of 
the second through fifth digits in 1987, when the fingertips 
were crushed on the hatch of a Trac vehicle.  The index 
finger reportedly sustained an open crush injury, requiring 
tendon repair.  

The veteran currently described two types of pain, one going 
across the mid-portion of the hand, including the mid-portion 
of the second through fifth metacarpals, sparing of the 
thumb, and a painful sensation, like "pins" going into the 
fingertips of the second through fifth digits.  He also 
reported decreased sensation in his fingers distally and that 
the middle finger would not fully extend.  X-rays of the 
right hand from May 1996 were indicated to be normal.

Physical examination revealed that sensory examination was 
remarkable for decreased sensation to light touch over the 
lateral portion of the index finger, and distal portion of 
index and ring fingers, and for preserved sensation of thumb 
and little finger.  There was minimal swelling overlying the 
second metacarpal, approximately midshaft.  Scars were noted 
on the palmar surface of the distal index finger and mid-
portion of the middle finger.  These areas were tender to 
palpation.  There was also a fixed flexion contracture of the 
middle finger, mild.  Motion of the thumb was considered 
normal, including the apposition of the thumb to the other 
structures within the hand.  The veteran was not able to 
appose fingertips to structures within the hand, the examiner 
noting that the second through fifth fingertips remained 1.5 
to 3.0 centimeters (cm) off the palmar surface, with the 
greatest distance in the middle finger.  The fingers also 
remained 1-2.5 cm off the palmar surface at the median 
crease, with greatest distance involving the middle finger.  
The diagnoses were history of multiple injuries to hand, 
documented prior fracture of the second metacarpal, 
approximately midshaft, no radiographic evidence of arthritis 
of the right hand, painful paresthesias involving the 
fingertips, and painful and tender scarring over the lateral 
aspect of the distal index finger.  

VA joints examination in September 1998 revealed that the 
veteran complained of soreness and swelling in both hands.  
He stated that he fractured his right hand five times and had 
had surgery in the past.  The examiner did not go over the 
separate injuries to the right hand because this was 
reportedly in the claims file (the claims file was not 
available at this time).  The examiner noted that apparently, 
there was a crush injury in 1987.  The veteran continued to 
complain of pain in his right hand and decreased sensation in 
his right forefinger.  Physical examination revealed that the 
veteran had pain on hand grasp.  There was also a slightly 
decreased sensation to light touch over his right index 
finger.  The strength was normal on hand grasp.  There were 
scars noted over the Palmar surfaces of his distal index 
finger and mid-portion of the third digit on the right.  The 
flexion contracture of his middle finger was really mild and 
unchanged from previous examination.  The veteran did not 
have difficulty apposing the tips of his right hand to the 
thumb.  The diagnoses included loss of motion of the right 
index finger unchanged from previous examination, and 
superficial scar of the right hand unchanged from previous 
examination.  In an addendum report, the examiner commented 
that the veteran could flex and extend all the fingers of his 
left hand but was unable to completely flex the digits of the 
right hand.  He again noted tenderness to hand grasp, more on 
the right than the left.  X-rays were to be repeated.  

VA treatment records from February 2001 reflect that the 
veteran's complaints included right hand pain.  

VA hand, thumb, and fingers examination in April 2002 
revealed that the veteran reported a history of a crushing 
injury to his right hand by a tank door during service and 
five other fracture injuries to his right hand during that 
period of time.  The veteran stated that he had a knife 
injury in 1995 or 1996, for which he went to a plastic 
surgeon and obtained the repair of two tendons that had 
reportedly been injured during previous accidents in the 
military.  The veteran indicated that the surgeon improved 
his first and second fingers, but there was no change in his 
thumb and third and fourth fingers.  He had numbness in the 
first and second fingers distally, but had not accidentally 
burned himself.  

Physical examination revealed some small scars on the distal 
phalanx of the first two fingers that was minimal, only a 
centimeter or so long.  His right grip was reduced about 1/4 
in his right compared with his left, and abduction was down 
2/4 on the first, second, and third fingers.  The request for 
measurement of his fingertips touching the midline in his 
palm revealed his first finger was 3 cm away, the second 
finger was 2.8 cm, the third could touch the midline of the 
palm, and the fourth was 2 cm away.  The veteran also had a 
minimal amount of decreased sensation in the first and second 
distal phalangeal area of his right hand.  X-rays were 
interpreted to reveal normal findings.  The impression was 
post-traumatic injury to the right hand and fingers, 
multiple, with laceration injury with plastic repair 
resulting in markedly reduced function of the right hand with 
chronic symptoms of swelling, and some mild minimal numbness.  
It appeared, in the examiner's opinion, that the veteran's 
symptoms currently were primarily related to his in-service 
injuries of the crushed hand and multiple fractures, and 
since his second surgery, the veteran had a mild improvement 
in his first and second finger function but was still 
markedly unable to use his right hand normally, and this 
existed primarily prior to the machete-knife injury in the 
middle 1990s as compared to his tank-door and multiple 
fractures in the 1980s.

VA hand, thumb, and fingers examination in August 2005 
revealed that the veteran reported injuring his right 
hand/fingers while he was in the service in 1980 when a large 
vehicle, tractor door slammed on his right hand.  The veteran 
also stated that he fractured his right hand on five 
occasions during service.  The veteran stated that he also 
lacerated tendons of the third and fourth digits following 
service.  He maintained that these wounds were superimposed 
on his military wounds during service.  Currently, the 
veteran had pain in his right hand and fingers all the time.  
He also reported numbness in the middle and ring fingers.  
Physical examination revealed that the veteran used a rubber 
type brace on his right hand.  There was a recent laceration 
on the right index finger which had resulted from a knife 
accident two weeks earlier.  There was also a laceration at 
the distal aspect of the right index finger that was 
difficult to see and well-healed.  It measured about 1.5 cm.  
There was also evidence of a laceration of the middle finger 
and this one measured about 2 cm and was well-healed.  None 
of these lacerations was tender.  The veteran did have 
tenderness on the back of the hand, close to the snuff box 
area, where he reported that he had sustained his 5 previous 
fractures, all during service at different times.  

As far as making a fist, he made a fist by about 70 percent 
but did not make a complete fist.  The strength of his grasp 
was about 60 percent as compared to the other hand.  He 
apposed the fingers with the thumb except for the little 
finger.  There was a distance of about a centimeter.  
Sensation to touch and pinprick demonstrated decreased 
sensation to touch and pinprick in the middle finger as 
compared with the thumb.  This was considered likely to be 
secondary to the injury he had after the service which was 
deep enough to require tendon surgery.  The impression was 
service-related injury to the right hand secondary to a crush 
injury by a door with a history of laceration and fracture of 
the right index finger with a residual scar on the distal 
aspect of the right index finger which was likely to be 
secondary to that service-related injury, and another injury, 
to the same location, after the service, which was a cut 
injury, when he fell on a machete, requiring tendon repairs 
in the right hand fingers.  The examiner commented that it 
was difficult to separate the residuals of the 2 injuries at 
this time, but that service and post-service treatment 
records would be helpful.  

In an addendum report, dated in September 2005, the August 
2005 VA examiner had an opportunity to review the veteran's 
claims file and concluded that the veteran had a history of 
laceration and fracture of the right index finger with a 
residual scar on the distal aspect of the right index finger 
which was likely to be secondary to the crush injury by the 
door.  In another statement provided in October 2005, it was 
noted that there were residuals to digits one through four 
that resulted from the veteran's crush injury during service.  

VA treatment records from March 2006 reflect that the 
veteran's complaints included chronic pain in the right hand.

VA hand, thumb, and fingers examination in May 2007 revealed 
the veteran's original injury to the right hand was in 
December 1981, at which time his right hand was crushed in a 
door.  There was a history of a second crushing injury in 
December 1989, at which time the right index finger was again 
fractured.  While there was decrease in hand strength and 
dexterity on the right, there was no ankylosis or joint 
deformity.  There was a gap of less than one inch between the 
fingers of the right hand and the proximal transverse crease 
of the hand.  Active flexion of the proximal interphalangeal 
joint of the right index finger was between 5 and 80 degrees, 
with pain beginning and ending at 80 degrees.  Passive 
flexion was between 5 and 90 degrees, with pain beginning at 
80 degrees and ending at 90 degrees.  Active flexion of the 
distal interphalangeal joint of the right index finger was 
between 0 and 30 degrees, with pain beginning and ending at 
30 degrees.  Passive flexion was between 0 and 40 degrees, 
with pain beginning at 30 degrees and ending at 40 degrees.  
Active flexion of the metacarpal phalangeal joint of the 
right index finger was between 0 and 80 degrees, with pain 
beginning and ending at 80 degrees.  Passive flexion was 
between 0 and 85 degrees, with pain beginning at 80 degrees 
and ending at 85 degrees.  It was noted that the veteran 
claimed decreased pinprick in the tips of the 5 fingers of 
the right hand and tenderness over the right index 
metatarsal.  X-rays were found to reveal normal fingers.  

The diagnosis was fracture residuals of the right index 
finger.  The examiner noted that this disability prevented 
sports and moderately affected chores and exercise, but only 
mildly affected shopping, recreation, travelling, feeding, 
bathing, grooming, and dressing.  The examiner commented that 
according to the veteran, it limited the use of his right 
hand, but the examiner stated that the physical examination 
did not support the complaints of the veteran, with normal x-
rays and lack of effort.  


Increased Rating Claims

The veteran's residuals of right hand injury, to include the 
index, long, ring, and little fingers are currently rated as 
20 percent disabling by analogy to former Diagnostic Code 
5223, which permitted a 20 percent rating for favorable 
ankylosis of the index and middle or ring finger or limited 
flexion of the tips to within two inches (5.1 cm) of the 
transverse fold of the palm.  Limitation of less than 1 inch 
(2.5 cm) in either direction was not considered disabling.  
As clinical and x-ray findings do not confirm ankylosis of 
any service-connected finger of the right hand, or limitation 
of the finger tips to within two inches at any point since 
service connection was established for this disability in 
1990, the Board does not find that any of the diagnostic 
criteria for finger ankylosis, either before or after August 
2002, provide any basis for a higher rating.  Since x-ray 
findings also do not confirm the existence of arthritis with 
respect to the right index, long, ring, and little fingers, 
the Board finds that the codes for arthritis may not be 
considered for assigning higher or separate compensable 
ratings.  

The record reflects that the primary residuals of the 
veteran's right hand injury, to include the index, long, 
ring, and little fingers is pain and decreased sensation at 
the tip of the index and periodically, the middle, ring, and 
little fingers.  Pain is apparently produced in the right 
hand with clenching to make a fist or with flexion of the 
fingers individually.  

However, with his current 20 percent rating and the lack of 
findings of ankylosis or limited flexion to within 2 inches 
of the transverse crease, the veteran is in receipt of more 
than the maximum rating for limited motion of the index or 
long finger under either current or former Diagnostic Code 
5229, and thus, the veteran's pain can not provide a basis 
for a higher rating.  In fact, while the Board has also 
considered the possible assignment of a compensable rating 
for mild impairment of the nerves in the digits other than 
the radial nerve of the middle finger (which was clearly 
severed in the post-service injury in 1995), the Board is 
unable to do so where the veteran's 20 percent rating would 
also contemplate any existing nerve damage.  More 
specifically, as was noted above, the record does not 
currently demonstrate ankylosis of any digit of the right 
hand or compensable limitation of motion of any digit, and 
therefore, his actual orthopedic disability would at most 
warrant a 10 percent rating for limited movement of the index 
finger with pain under Diagnostic Code 5229.  Thus, the 
current 20 percent rating already contemplates a separate 10 
percent rating for mild impairment of either the ulnar or 
median nerves under 38 C.F.R. § 4.124a, Diagnostic Codes 
8515, 8516 (2008), and to provide a separate 10 percent 
rating for nerve damage would therefore be prohibited as 
pyramiding under 38 C.F.R. § 4.14 (2008).  The Board notes 
that mild radial nerve damage provides for a 20 percent 
rating, but, as noted above, the Board does not find that the 
veteran's long finger radial nerve damage is related to his 
service-connected injury, and that the criteria relating to 
radial nerve damage are not otherwise consistent with the 
decreased sensitivity in the tips of the fingers as noted by 
the veteran.  

Consequently, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against a rating at 
any point in excess of 20 percent for the veteran's service-
connected residuals of right hand injury, to include the 
index, long, ring, and little fingers.

Turning next to the veteran's claim for an initial rating in 
excess of 10 percent for tender scar, distal aspect of the 
right index finger, the record reflects that the veteran's 
current 10 percent rating is assigned under either former or 
current 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008), which 
provides a maximum rating of 10 percent for a scar on the tip 
of a finger.  Based on a review of the evidence, the Board 
finds that the only service-connected scarring related to 
service consists of an approximately one inch scar on the 
distal interphalageal joint of the right index finger which 
has been consistently shown to be well-healed.  In addition, 
although this scar was noted to be "thick" during service 
in May 1990, it has at no time been described as deep or to 
cause limited motion, or to cover a sufficient area so as to 
entitle the veteran to a higher rating under the former or 
current provisions of 38 C.F.R. § 4.118, Diagnostic Codes 
7801 (in effect before and after August 2002).  Consequently, 
the Board must also conclude that a preponderance of the 
evidence is against a rating in excess of 10 percent for 
tender scar, distal aspect of the right index finger.

As for entitlement to SMC for loss of use of the right hand, 
additional or "special" monthly compensation is warranted for 
certain service-connected disabilities, to include loss of 
use of one hand, as specified by the provisions of 38 
U.S.C.A. §§ 1114(k) (West 2002) and 38 C.F.R. § 3.350 (2008).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) and 4.63 as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  An example under 38 C.F.R. §§ 3.350(a)(2) and 
4.63 which constitutes loss of use of a foot or hand is 
extremely unfavorable ankylosis of two major joints of an 
extremity.  Here, it is clear that the veteran continues to 
have substantial use of the right hand despite his service-
connected residuals of finger fracture and scarring of the 
right index finger.  There are also no clinical findings of 
even favorable ankylosis or limitation of motion that is 
consistent with favorable ankylosis.  In short, a 
preponderance of the evidence is against a showing that the 
acts of grasping, manipulation, etc. of the right hand would 
be equally served by an amputation stump at a site of 
election below the elbow with use of a suitable prosthetic 
appliance.  

Finally, with respect to the issue of entitlement to 
extraschedular consideration for the veteran's service-
connected residuals of right hand injury, to include the 
index, long, ring, and little fingers and tender scar, distal 
aspect of the right index finger, the Board would point out 
that the rating schedule represents as far as practicable, 
the average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. 
§ 3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  
38 C.F.R. § 3.321(b).  

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the veteran's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The veteran's symptoms associated with his service-connected 
residuals of right hand injury, to include the index, long, 
ring, and little fingers and tender scar, distal aspect of 
the right index finger, cause impairment in occupational and 
social functioning.  Such impairment is contemplated by the 
rating criteria.  The rating criteria reasonably describe the 
veteran's disabilities.  Referral for consideration of 
extraschedular ratings is, therefore, not warranted.  


Service Connection Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has asserted that he currently has lacerations of 
the long, ring, and little finger as a result of fracture 
injuries he sustained during service.  The record reflects 
residuals of lacerations to fingers other than the veteran's 
service-connected scarring on the right index finger.  
However, with the exception of the right index scarring, 
there are no current findings or diagnoses of residuals of 
laceration that have been linked to any of the veteran's 
right hand injuries during service.  More specifically, the 
only documented treatment of a laceration during service was 
related to the veteran's right index fracture.  In addition, 
there is evidence that the veteran sustained lacerations to 
his other fingers after service when he fell on a machete in 
1995.  While it is true that the August 2005 VA examiners 
have indicated that residual disabilities affecting the 
index, long, ring, and little finger are largely related to 
the veteran's in-service injuries, the Board does not find 
that they specifically related lacerations of the long, ring, 
and little fingers to any of those injuries.  Accordingly, 
the contemporaneous service medical records which do not 
document any lacerations other than the right index finger 
laceration, together with the post-service evidence of 
relevant lacerations in 1995, warrants the denial of the 
claim.  

There is no competent medical evidence of record showing that 
a current residual of laceration of the long, ring, and 
little finger had its onset during active service or is 
related to any in-service disease or injury.  The veteran is 
also not found to be a credible historian in this regard, 
since he has repeatedly stated that he broke fingers on his 
right hand on five separate occasions during service, which 
is clearly not supported by the contemporaneous treatment 
records.  

In conclusion, the Board finds that the preponderance of the 
evidence is also against the veteran's claim for service 
connection for lacerations of the right hand involving the 
long, ring, and little finger.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of residuals of right hand injury, to include 
the index, long, ring, and little fingers, is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for tender scar, distal aspect of the right index finger, is 
denied.

Entitlement to special monthly compensation based on loss of 
use of the right hand is denied.

Entitlement to service connection for lacerations of the 
right hand involving the long, ring, and little fingers is 
denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


